Citation Nr: 1128955	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1967 to August 1971.    

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for residuals of a left ankle injury.

In a June 2010 statement, the Veteran withdrew the appeal of a claim seeking an initial higher rating for bilateral hearing loss.  See 38 C.F.R. § 20. 204 (2010).    

In a May 2007 rating decision, the RO granted service connection for tinnitus at a 10 percent disability rating.  The Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.


FINDINGS OF FACT

There is no medical evidence of a current diagnosis of a left ankle disorder or any residuals of a left ankle injury.


CONCLUSION OF LAW

Residuals of a left ankle disorder were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in December 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the December 2006 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the December 2006 VCAA notice letter prior to the March 2007 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs).  The RO also requested from the Social Security Administration (SSA) any records concerning any claim for disability benefits made by the Veteran, and was met with a negative response from SSA indicating that no such records exist.  Further, the Veteran has been provided a VA examination in connection with his claim.  There is no indication from the Veteran or his representative that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.


Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims that he continues to experience problems with his left ankle, which was injured during service.  See statement by the Veteran dated in December 2006.  

A review of the Veteran's STRs reveals a diagnosis of sprained left ankle in March 1968.  Two weeks later, the Veteran was seen for swelling, streaking, and weeping areas in his left foot due to an allergic reaction to the adhesive tape that was used for his left ankle.  The impression was sprained ankle with residual soft tissue damage and contact dermatitis.  An April 1968 X-ray report indicated a fracture of the posterior spine of the talus.  Subsequent STRs reveal no further complaints of left ankle symptomatology.  A July 1971 separation examination report indicated no abnormal findings concerning the left ankle.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, during a VA examination in February 2007, the Veteran reported continued tenderness, instability, pain, weakness, stiffness, and lack of endurance.  He indicated that the pain had been on-and-off during the past three years.  He reported no flare-ups and no treatment for the left ankle.  There had been no surgeries performed on the left ankle.  The Veteran had not experienced any episodes of dislocation or recurrent subluxation.  There was no history of inflammatory arthritis.  The joint problem had no adverse effect on the Veteran's usual occupation or daily activities, except that occasional mild pain reduced his walking.  Range of motion of the left ankle was to 10 degrees in dorsiflexion, 45 degrees in plantar flexion, 30 degrees in inversion, and 20 degrees in eversion.  There was no pain with motion and no change in range of motion after repetitive motion.  The Veteran had normal gait and normal posture.  The ankle joint was not ankylosed.  There was no finding of fatigue, weakness, lack of endurance, incoordination, instability, functional limitation on standing, functional limitation on walking, indication of abnormal weight-bearing, effusion, redness, heat, or guarding of movement.  An X-ray taken of the left ankle revealed a normal left ankle.  There was a possible old fracture of stidias process of the talus.  There were no signs of trauma or degenerative joint disease.  The VA examiner indicated that he could find no restriction of motion or pain in the left ankle with range of motion testing before or after repetitive activity.  Although the Veteran was diagnosed with sprained ankle in March 1968, and an April 1968 X-ray report indicated a fracture of posterior spinous process of the talus - which could be mimicked by an accessory bone in the same area - no other treatments for the problem were noted in the Veteran's subsequent service treatment records, and the Veteran has had no other treatment for the problem by outside doctors.  The diagnosis was normal left ankle examination.  Therefore, the VA examiner indicated that the occasional pain experienced by the Veteran is less likely than not related to the sprain that was documented in his service treatment records.  See VA examination report dated in February 2007.  

With regard to the Veteran's complaints of pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Additionally, no additional medical evidence associated with the claims file shows any indication of complaints of symptomatology or a diagnosis of a left ankle disorder.  There is no evidence whatsoever that any disability has been found in the left ankle.  

Thus, absent evidence of a current disability, service connection cannot be granted for residuals of a left ankle disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that the Veteran is not competent to render an opinion as to the medical etiology of any current symptoms he experiences absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a left ankle injury is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


